                                             Case 2:12-cv-00611-JAD-BNW Document 29 Filed 03/13/20 Page 1 of 3



                                         1   ANDREW F. DIXON, ESQ.
                                             Nevada Bar No. 8422
                                         2   BOWLER DIXON & TWITCHELL LLP
                                         3   3137 E. Warm Springs Rd., Suite 100
                                             Las Vegas, NV 89120
                                         4   Telephone: (702) 436-4333
                                             Facsimile: (702) 260-8983
                                         5   Email: andrew@bdtlawyers.com
                                         6
                                         7                                UNITED STATES DISTRICT COURT

                                         8                                        DISTRICT OF NEVADA

                                         9   MICHIGAN LICENSED BEVERAGE                              Case No. 2:12-cv-00611-JAD-BNW
                                             ASSOCIATION, a Michigan corporation,
                                        10
                                                   Plaintiff,                                         MOTION TO REMOVE ANDREW F.
BOWLER DIXON & TWITCHELL LLP




                                        11
                                                                                                       DIXON, ESQ., OF BOWLER DIXON
  3137 E. Warm Springs Rd., Suite 100




                                        12   v.                                                           & TWITCHELL LLP FROM
       Las Vegas, Nevada 89120




                                                                                                               SERVICE LIST
                                        13   AREP, INC. d/b/a ACE BARTENDING
                                             ACADEMY, a Nevada corporation; and
                                        14
                                             DAVID DOLINKSY, individually,
                                        15
                                                   Defendants.
                                        16
                                        17
                                                    COMES NOW, the law firm of BOWLER DIXON & TWITCHELL LLP, by and through
                                        18
                                             ANDREW F. DIXON, ESQ., and moves this Honorable Court for an Order removing the firm,
                                        19
                                             BOWLER DIXON & TWITCHELL LLP and attorney, ANDREW F. DIXON, ESQ., from the electronic
                                        20
                                             service list of counsel to be noticed in this matter.
                                        21
                                             ///
                                        22
                                             ///
                                        23
                                             ///
                                        24
                                             ///
                                        25
                                             ///
                                        26
                                             ///
                                        27
                                             ///
                                        28


                                                                                                1
                                             Case 2:12-cv-00611-JAD-BNW Document 29 Filed 03/13/20 Page 2 of 3



                                         1          This request is made as BOWLER DIXON & TWITCHELL LLP and ANDREW F. DIXON,
                                         2   ESQ., no longer represent Plaintiff, MICHIGAN LICENSED BEVERAGE ASSOCIATION, a
                                         3   Michigan corporation, and no longer have an interest in the outcome of this case.
                                         4          DATED this 13th day of March, 2020.
                                         5                                                       BOWLER DIXON & TWITCHELL LLP
                                         6                                                       /s/ Andrew F. Dixon
                                         7                                                       ANDREW F. DIXON, ESQ.
                                                                                                 Nevada Bar No. 8422
                                         8                                                       3137 E. Warm Springs Rd., Suite 100
                                                                                                 Las Vegas, NV 89120
                                         9                                                       Telephone: (702) 436-4333
                                               IT IS SO ORDERED                                  Facsimile: (702) 260-8983
                                        10
                                                                                                 Email: andrew@bdtlawyers.com
BOWLER DIXON & TWITCHELL LLP




                                        11     DATED: March 16, 2020
  3137 E. Warm Springs Rd., Suite 100




                                        12
       Las Vegas, Nevada 89120




                                        13
                                        14     __________________________________________________
                                        15     BRENDA WEKSLER
                                               UNITED STATES MAGISTRATE JUDGE
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                             2
                                             Case 2:12-cv-00611-JAD-BNW Document 29 Filed 03/13/20 Page 3 of 3



                                         1                                     CERTIFICATE OF SERVICE
                                         2           The undersigned is an employee of Bowler Dixon & Twitchell LLP and certifies that
                                         3   under Fed. R. Civ. P. 5, on March 13, 2020, I served a true and correct copy of the MOTION
                                         4   TO REMOVE ANDREW F. DIXON, ESQ., OF BOWLER DIXON & TWITCHELL LLP
                                         5   FROM SERVICE LIST by mailing a copy by United States Postal Service, postage prepaid, via
                                         6   email, or via electronic mail through the United States District Court’s CM/ECF system to the
                                         7   following at their last known address or email:
                                         8   Daniel R. McNutt, Esq. (VIA CM/ECF)                   Ryan Gile, Esq. (VIA CM/ECF)
                                             Matthew C. Wofle, Esq. (VIA CM/ECF)                   GILE LAW GROUP LTD.
                                         9   MCNUTT LAW FIRM, P.C.                                 1180 N. Town Center Drive, #100
                                        10   625 South Eighth Street                               Las Vegas, Nevada 89144
                                             Las Vegas, Nevada 89101                               rg@gilelawgroup.com
BOWLER DIXON & TWITCHELL LLP




                                        11   drm@mcnuttlawfirm.com                                 Counsel for Defendants
  3137 E. Warm Springs Rd., Suite 100




                                             mcw@mcnuttlawfirm.com
                                        12   Counsel for Plaintiff                                 AREP, INC. (VIA U.S. MAIL)
       Las Vegas, Nevada 89120




                                        13                                                         4079 N. Rancho Drive, Suite 170
                                             Manuel “Manny” Herceg (VIA CM/ECF)                    Las Vegas, Nevada 89130
                                        14   Jonathan G. Polak (VIA CM/ECF)                        Defendant
                                             TAFT STETTINIUS & HOLLISTER LLP
                                        15
                                             One Indiana Square, Suite 3500                        David Dolinsky (VIA U.S. MAIL)
                                        16   Indianapolis, Indiana 46204                           224 Star Diamond Court
                                             mherceg@taftlaw.com                                   Las Vegas, Nevada 89183
                                        17   jpolak@taftlaw.com                                    Defendant
                                             Counsel for Plaintiff
                                        18
                                        19
                                        20
                                                                                     /s/ Celeste A. Guinn
                                        21
                                                                                     An Employee of Bowler Dixon & Twitchell LLP
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                               3
